     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 1 of 19



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


COLONIAL WHOLESALE BEVERAGE,       )
                                   )
          Plaintiff,               )
                                   )
v.                                 )        CIVIL ACTION
                                   )        NO. 20-12136-DPW
LOCAL 59, INTERNATIONAL            )
BROTHERHOOD OF TEAMSTERS,          )
                                   )
          Defendant.               )
___________________________________)


                        MEMORANDUM AND ORDER
                            July 14, 2021

     Before me are competing motions for summary judgment

alternatively seeking to vacate or to confirm an arbitration

award concerning the termination of a union member by his

employer.   The termination occurred after the union member

tested positive for cocaine during a routine drug test.         The

Arbitrator found that there was no just cause for termination

and ordered that the employee be reinstated with all the same

benefits; but he expressly determined not to order backpay.           I

will uphold the award against the challenge by the employer

because the Arbitrator’s award draws its essence from the

language of the collective bargaining agreement (“CBA”) between

the parties.

                            I. BACKGROUND

     In this setting, I am confined to the facts found by the
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 2 of 19



Arbitrator, “[e]ven if the arbitrator was seriously mistaken

about some of the facts.”     El Dorado Tech. Servs., Inc. v. Union

Gen. De Trabajadores de Puerto Rico, 961 F.2d 317, 320 (1st Cir.

1992).     Accordingly, I present the facts as found in the

Arbitrator’s fully developed written decision.       Steward Holy

Family Hosp. v. Mass. Nurses Ass’n, 932 F.3d 14, 15 (1st Cir.

2019).

A.   Factual Background

     Michael Jenney is a truck driver holding a commercial

driver’s license (CDL) and a member of the Defendant, Local 59

of the International Brotherhood of Teamsters (“Local 59”).           He

was employed by the Plaintiff, Colonial Wholesale Beverage

(“Colonial”) — a distributor of beer and wine — for

approximately seventeen years and had no disciplinary record

prior to his termination.

     Colonial employees undergo random periodic drug testing.

On August 16, 2019, Mr. Jenney was selected for and completed a

periodic drug/alcohol screen, which came back positive for

cocaine.    He was notified of the test result on August 20, 2019

and “readily acknowledged” that he had consumed cocaine at a

house party at his home on Saturday, August 10, 2019.         Mr.

Jenney had next reported to work the following Tuesday, August

13, 2019, and worked from the 13th to the 20th without incident.

Mr. Jenney testified that his admitted involvement with cocaine


                                   2
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 3 of 19



was “a one-time use based on a bad decision he made.”         As a

result of the positive drug screen, Colonial terminated Mr.

Jenney on August 26, 2019; Mr. Jenney filed a grievance pursuant

to the CBA on the same day.

     Meanwhile, Mr. Jenney was evaluated by a licensed substance

abuse professional (“SAP”), with whom he developed a “return to

safety sensitive plan.”    Mr. Jenney completed all steps of the

plan, including abstinence from drugs and alcohol confirmed by

urine testing, four hours of substance abuse meetings, and four

AA/NA meetings.   Despite an all-clear by the SAP, Colonial

continued to refuse to reinstate Mr. Jenney to his prior

position.

     A virtual arbitration hearing was held on October 6, 2020

before Lawrence T. Holden, Jr., as Arbitrator.       The issues to be

decided were: “Did the Employer have just cause to terminate the

employment of the grievant, Michael Jenney, on or about August

26, 2019? If not, what shall the remedy be?”

     The Arbitrator carefully reviewed the language in the CBA,

focusing on Article 14.1 (Discharge, Suspension) and Article

18.13 (Drugs and Post-Accident Drug Testing).       Article 14.1

prohibits Colonial from suspending any employee without just

cause.   It requires that warning notice be given before

discharge or suspension, except that no notice need be given

when an employee is discharged for “dishonesty, drunkenness,


                                   3
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 4 of 19



other criminal conduct, recklessness resulting in a serious

accident while on duty, the carrying of unauthorized passengers,

or any other serious matter.”      Article 18.13 prohibits employees

from “engag[ing] in the unlawful use, purchase, or sale of

illicit drugs.”

     The CBA requires that a dispute relating to discharge of an

employee be resolved through arbitration.        CBA Art. 14.1.   It

also notes the finality of any decision reached by an

arbitrator.    CBA Art. 25.2(b).   The only limitation it provides

is that such an arbitrator “shall not have the power to add to,

subtract from or modify any of the terms of this Agreement or

any agreements supplemental thereto.”      Id.

     In reaching his determination of November 17, 2020 to order

reinstatement, the Arbitrator reviewed pages 9 and 10 of the

Employee Handbook signed by Mr. Jenney and entered into evidence

without objection as supplementing the CBA.       The Handbook

prohibits “the unlawful manufacture, distribution, dispensation,

possession or use of controlled substances while on the job.”

Handbook at 9 (emphasis added).     It also forbids employees from

“reporting to work or working while under the influence of drugs

or alcohol.”    Id. (emphasis added).    The Handbook states that

the drug policy is a condition of employment and warns that an

employee who violates the policy “is subject to disciplinary

action, up to, and including immediate termination.”        Id. at 10.


                                    4
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 5 of 19



Driving while intoxicated, either on or off duty, is elsewhere

listed in the Handbook as a “situation warranting disciplinary

action.”   Id. at 13.   The Handbook includes the aspiration that

Colonial “is committed to creating a drug-free and substance

abuse-free atmosphere,” but does not use the phrase “zero

tolerance” or state that a violation of the drug or alcohol

policy will always warrant termination.      Id. at 9.    The Handbook

directs employees to the Human Resources Manager for any

questions regarding drug testing.      Id. at 10.

     After reviewing these provisions of the CBA and the

Handbook, the Arbitrator found that “the Employer has retained

discretion, bounded by the contractual principle of just cause

decision-making, as to the manner in which it will deal with

violations of its substance abuse policy.”

     The Arbitrator then looked to specific practices of

Colonial in calibrating the exercise of that discretion within

the bounds of just cause decision-making under the CBA.         He

found, from evidence adduced, that on prior occasions Colonial

had not terminated other employees who had in fact temporarily

lost their CDL, when they were charged or convicted of driving

under the influence while off-duty; instead, these employees

were temporarily reassigned to non-driving positions.         He also

found that other (non-union) employees who operated company

vehicles under the influence of alcohol were terminated.         There


                                   5
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 6 of 19



was no competent evidence adduced, however, that Mr. Jenney

operated any Colonial vehicles while under the influence of the

cocaine he consumed several days before returning to work

following a long weekend.

     Local 59 presented evidence that a company Human Resources

department document, dated from 2011 and signed by the then

Human Resources Director, had been posted on the employee

bulletin board, setting forth a specific policy regarding

termination of Colonial employees with CDL licenses who have had

a positive drug test, provided that such a Colonial employee has

“one chance to rehab with a certified substance abuse

professional.”   The posted HR document provided that once the

SAP deems the employee free of drugs, that employee is allowed

to return to work.1   This was the protocol Mr. Jenney undertook

on his own, only to be rebuffed by Colonial.

     The Arbitrator found that Mr. Jenney violated Article 18.3

of the CBA by testing positive for cocaine.       However, he also

found, based on the language of the CBA and the Employee




1 I note that witnesses called by Colonial all testified that
they had never seen the document on the bulletin board. The
Arbitrator nevertheless found as a matter of fact that company
policy was to offer an employee one opportunity to retain his
job following the recommendation by a SAP. I must accept that
factual finding, although the subject of competing evidence
adduced by the parties. See El Dorado Tech. Servs., Inc. v.
Union Gen. De Trabajadores de Puerto Rico, 961 F.2d 317, 320
(1st Cir. 1992).

                                   6
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 7 of 19



Handbook, that Colonial did not have a zero-tolerance policy for

drug or alcohol offenses.    Rather, he determined that Colonial

violated its own policy by not allowing Mr. Jenney as a CDL

driver employee to return to work after he completed the plan

developed with his SAP.    Consequently, the Arbitrator concluded

that Colonial did not have just cause to terminate Mr. Jenney’s

employment.   He ordered that Mr. Jenney be reinstated as an

employee of Colonial and retain all his lost benefits, with the

exception of back pay.

B.   Procedural History

     Colonial filed a complaint in this case on December 1,

2020, asserting jurisdiction under 29 U.S.C. § 185, seeking to

vacate the Arbitrator’s award; Local 59 answered and

counterclaimed for confirmation of the award.       Local 59 promptly

moved for summary judgment for confirmation of the award.

Colonial opposed that motion and filed a cross-motion for

summary judgment to vacate the award.      The motions turn on

whether the award is contrary to the underlying CBA.

                       II. STANDARD OF REVIEW

     As a general matter, a movant is entitled to summary

judgment when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment

as a matter of law.”   Fed. R. Civ. P. 56(a).      “An issue is

‘genuine’ if a reasonable [fact finder] could resolve the point


                                   7
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 8 of 19



in favor of the nonmoving party.       A fact is ‘material’ if its

existence or nonexistence has the potential to change the

outcome of the suit.”   Tropigas de Puerto Rico, Inc. v. Certain

Underwriters at Lloyd’s of London, 637 F.3d 53, 56 (1st Cir.

2011) (internal citations omitted).

     In evaluating a motion for summary judgment, a court “must

construe the record in the light most favorable to the nonmovant

and resolv[e] all reasonable inferences in that party’s favor

while safely ignoring conclusory allegations, improbable

inferences, and unsupported speculation.”       Collins v. University

of New Hampshire, 664 F.3d 8, 14 (1st Cir. 2011) (internal

citation omitted).   To oppose a motion for summary judgment

successfully, “the nonmoving party must set forth specific facts

showing that there is a genuine issue for [fact finding

resolution].”   Barry v. Noran, 661 F.3d 696, 703 (1st Cir. 2011)

(internal citation omitted).

     In evaluating summary judgment motions in the labor

arbitration context, I begin with the principle that a federal

court’s review of an arbitration award is “extremely narrow and

exceedingly deferential.”    See Ramos-Santiago v. United Parcel

Serv., 524 F.3d 120, 123 (1st Cir. 2008) (citations omitted).

The First Circuit has repeatedly noted that “[a]rbitral awards

are nearly impervious to judicial oversight.”       Doral Fin. Corp.

v. Garcia-Velez, 725 F.3d 27, 31 (1st Cir. 2013) (quoting


                                   8
      Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 9 of 19



Teamsters Loc. Union No. 42 v. Supervalu, Inc., 212 F.3d 59, 61

(1st Cir. 2000)).

 A.   The Arbitrator’s Award

      An arbitration award settling a labor dispute under a

collective bargaining agreement “must draw its essence from the

contract and cannot simply reflect the arbitrator’s own notions

of industrial justice.”     United Paperworkers Int’l Union, AFL-

CIO v. Misco, Inc., 484 U.S. 29, 38 (1987); see United

Steelworkers of Am. v. Enter. Wheel & Car Corp., 363 U.S. 591,

597 (1960).   This standard is met “as long as the arbitrator is

even arguably construing or applying the contract and acting

within the scope of his authority.”       Misco, 484 U.S. at 38.

      Limited judicial review of arbitral decisions respects the

determination of the parties to resolve disputes through

arbitration; one party cannot change its mind about arbitral

dispute resolution simply because it does not like the outcome.

See Doral, 725 F.3d at 31; Ramos-Santiago, 524 F.3d at 123.

Reviewing labor arbitration awards beyond the long-settled

constraints of “extremely narrow and exceedingly deferential”

consideration would undermine federal policy that encourages

labor dispute resolution through arbitration.        See Misco, 484

U.S. at 36–37.

      A federal court may vacate an arbitration award that




                                    9
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 10 of 19



represents a manifest disregard of the law.2       See Mountain Valley

Prop., Inc. v. Applied Risk Servs., Inc., 863 F.3d 90, 94 (1st

Cir. 2017).   A manifest disregard is established when the

arbitration award is “(1) unfounded in reason and fact; (2)

based on reasoning so palpably faulty that no judge, or group of

judges, ever could conceivably have made such a ruling; or (3)

mistakenly based on a crucial assumption that is concededly a

non-fact.”    Id. (quoting McCarthy v. Citigroup Glob. Mkts.,

Inc., 463 F.3d 87, 91 (1st Cir. 2006)); see also Loc. 1445,

United Food & Com. Workers Int’l Union, AFL-CIO v. Stop & Shop

Cos., 776 F.2d 19, 21 (1st Cir. 1985); Bettencourt v. Bos.

Edison Co., 560 F.2d 1045, 1050 (1st Cir. 1977).        Importantly,

the demanding manifest disregard standard means that an

arbitration decision must be upheld even when the court




2 While jurisdiction in this dispute is founded on Section 301,
29 U.S.C. § 185, I note that Section 10(a) of the Federal
Arbitration Act sets out a collection of circumstances
justifying the vacatur of an arbitration award by a federal
court, but none of these is at issue here. The long-standing
common law doctrine of manifest disregard of the law has
provided a “very limited” additional way for courts to review an
arbitration award in the absence of a specific exception
provided by § 10(a). See Mountain Valley Prop., Inc. v. Applied
Risk Servs., Inc., 863 F.3d 90, 94 (1st Cir. 2017). The First
Circuit has not yet decided if this doctrine survives Hall
Street Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576 (2008),
which the First Circuit observed “casts doubt on the continued
existence of manifest disregard as a ground for vacatur.” See
generally Mountain Valley, 863 F.3d at 94-95.



                                   10
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 11 of 19



expresses “skepticism about the merits of the arbitrator’s

rationale.”     Keebler Co. v. Truck Drivers, Loc. 170, 247 F.3d 8,

11 (1st Cir. 2001).    As discussed in this Memoranda, there is no

basis to entertain skepticism about the Arbitrator’s

thoughtfully crafted written decision here.

     I first ask whether the arbitration award drew its essence

from the CBA.    I find that it did.    The Arbitrator reviewed the

language of both the CBA and the supplementary Employee

Handbook.   He found that the positive drug test did constitute a

violation of Article 18.13 of the CBA, but that based on the

language of the Handbook — allowing discipline “up to, and

including immediate termination” — also found this did not

require automatic termination.     The Arbitrator considered the

language in both documents but could not find any language

supporting Colonial’s purported zero tolerance policy.

     Once the Arbitrator determined that Colonial retained some

discretion in addressing a positive drug test situation — but

not discretion categorically to impose immediate termination —

he looked to the company’s practices to determine whether there

was just cause.    Finding evidence of other employees who were

not terminated after similar or even more serious misconduct in

more aggravated circumstances and a written policy providing for

one additional chance for CDL driver employees after a failed

drug test, the Arbitrator concluded that just cause was lacking.


                                   11
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 12 of 19



I find that this well-reasoned analysis is firmly grounded in

the text of the CBA and the Employee Handbook and in the

company’s practices and protocols.

     Colonial contends that because the Arbitrator acknowledged

that it retained discretion under the CBA relating to

discipline, it must follow that its ultimate decision to

terminate was justified and that in deciding otherwise the

Arbitrator “dispense[d] his own brand of industrial justice.”

This argument is frivolous.     In mounting that argument, Colonial

maintains that the Arbitrator ignored the plain language of the

CBA and impermissibly added to or modified the agreement by

referencing the employee bulletin board policy.        But it is

Colonial that ignores the CBA as implemented.

     The CBA prohibits the discharge of any employee without

just cause.   The Arbitrator correctly noted that Colonial

“retained discretion, bounded by the contractual principle of

just cause decision-making.”     His attention to the examples of

other similarly situated employees and the documented second-

chance policy for CDL driver employees was simply a way of

determining the scope of that discretion in the context of just

cause decision-making in circumstances where an employee had not

been found to have been working “under the influence of drugs”3


3 Colonial repeatedly refers to Mr. Jenney as having been “under
the influence” at work. I note that the Arbitrator found that

                                   12
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 13 of 19



and followed the company protocol that afforded an employee

following a positive drug test “one chance to rehab with a

certified substance abuse professional.”       This was not an

impermissible addition to the terms of the agreement; it was a

careful titration of its essence.

     To be sure, the CBA limits the power of the arbitrator “to

add to, subtract from or modify any of the terms of this

Agreement or any agreements supplemental thereto.”         It does not

prohibit using other evidence to fill in the gaps of existing

contractual language.    See Kraft Foods v. Office & Pro. Employs.

Int’l Union, 203 F.3d 98, 101 & n.1 (1st Cir. 2000) (noting that

even courts taking a restrictive view of such “no-modification”

clauses allow arbitrators to fill in gaps in an agreement).

That is what the Arbitrator properly did here.

     The Colonial/Local 59 CBA does not establish limitations on

the remedies an arbitrator may impose upon an employer without

the “sole right” to discharge employees.       In this, the award

before me differs from that addressed in S.D. Warren Co., a Div.

of Scott Paper Co. v. United Paperworkers’ Int’l Union, AFL-CIO,

Loc. 1069, 845 F.2d 3 (1st Cir. 1988).       In S.D. Warren, the

court vacated an arbitration award when the collective

bargaining agreement gave the company the “sole right” to




“[n]o evidence whatsoever was offered” supporting this position.

                                   13
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 14 of 19



discharge employees for cause and the arbitrator reversed the

termination decision made by the company.       Id. at 8.    By

contrast, the CBA here does not grant Colonial such a sole right

to discharge employees.    Certainly, Article 6.5 of the CBA does

confer sole discretion on Colonial to determine, for purposes of

classification as a casual employee, if an employee has a

satisfactory driving record.     But the Colonial/Local 59 CBA did

not impose any other limitations on the scope of the

Arbitrator’s authority or ability to order specific remedies.

The termination decision at issue here had nothing to do with

Mr. Jenney’s driving record or classification as a casual

employee.    The “severe conclusion” of vacatur reached in S.D.

Warren is thus inappropriate here, where the Arbitrator was

empowered to determine whether an employee had been terminated

without just cause.

     Colonial puts great weight on the list of offenses in

Article 14.1 for which a warning is not required before

termination.   It contends that a positive drug test for an off-

duty incident falls within the catch-all category of “any other

serious matter” and therefore is grounds for immediate

discharge.   But even if such a drug test does fall within the

catch-all category, that section of the CBA cannot sensibly be

read to mean that the listed offenses justify immediate

termination in every situation.      In Keebler, contract language


                                   14
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 15 of 19



allowing termination without warning for certain conduct — there

gross insubordination — did not mean that gross insubordination

constituted just cause for termination in every case; rather, an

employee engaged in gross insubordination could be terminated

without warning only when the company determined there was just

cause.   247 F.3d at 14.   The language of the CBA at issue in

this dispute is almost identical to the one at issue in Keebler.

The offenses listed, including “any other serious matter,” do

not trigger immediate termination, but instead allow Colonial to

terminate an employee without warning for a serious offense, but

only when there is also just cause for that termination.          And

the Arbitrator here supportably found, drawing his decision from

the essence of the Colonial/Local 59 CBA (as CBAs have been

interpreted by the courts), that there was no just cause here.

     By prohibiting Colonial from discharging “any employee

without just cause” (emphasis added), the CBA does not

explicitly except any offenses from the just cause requirement.

The Article 14 list of no-warning offenses thus does not support

Colonial’s argument.    Indeed, deploying the conventional canon

of contractual construction expressio unius est exclusio

alterius as a background rule directs precisely the opposite

conclusion.   Because these offenses were singled out as not

requiring a warning but remain subject to just cause decision-

making, it is evident that incidents involving even those


                                   15
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 16 of 19



offenses have been included in the just cause language of the

CBA fairly construed.

     The Arbitrator found that there was a violation of the CBA

sufficient to justify some level of discipline, but not a

violation sufficient to provide just cause for termination.

Similar awards have consistently been upheld by the First

Circuit.   See Keebler, 247 F.3d at 13; Steward Holy Family Hosp.

v. Mass. Nurses Ass’n, 932 F.3d 14, 20–21 (1st Cir. 2019); Bos.

Med. Ctr. v. Serv. Empl. Int’l Union, Loc. 285, 260 F.3d 16, 22

(1st Cir. 2001).4   Separately stated, none of the requirements

for manifest disregard, see supra note 2 and accompanying text,

which remains a standard for evaluating labor arbitration awards

under 29 U.S.C. § 185 despite any lingering concerns about the

separate reach of the Federal Arbitration Act following Hall

Street Associates, have been met here, as the Arbitrator’s well-

reasoned construction of the parties’ CBA makes clear.

Following the narrow standard under which I must review an


4 Vacatur cases relied upon by Colonial involving separate bases
for employee dismissal are thus inapposite here. See, e.g.,
Poland Spring Corp. v. United Food & Com. Workers Int’l Union,
AFL-CIO-CLC, Loc. 1445, 314 F.3d 29, 35–36 & n.2 (1st Cir. 2002)
(upholding vacatur of arbitration award ordering reinstatement
where agreement provided that just cause “shall include”
insubordination); Ga.-Pac. Corp. v. Loc. 27, United Paperworkers
Int’l Union, 864 F.2d 940, 944–45 (1st Cir. 1988) (vacating
arbitration award ordering reinstatement where agreement allowed
dismissal on the basis of “two independent justifications for
dismissal,” either just cause or list of specific offenses
(emphasis in original)).

                                   16
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 17 of 19



arbitration award, I find no reason to vacate the decision.

B.   Attorneys’ Fees

     Local 59 contends that it is entitled to attorneys’ fees

because this lawsuit brought by Colonial to vacate the

arbitration award is irrational and frivolous.        I agree.

     The First Circuit has authorized the award of attorneys’

fees in arbitration cases where the party seeking to vacate the

arbitration award acts in a way that is “frivolous,

unreasonable, or without foundation.”       Loc. 285, Serv. Empl.

Int’l Union, AFL-CIO v. Nonotuck Res. Assocs., Inc., 64 F.3d

735, 737-38, 742 (1st Cir. 1995) (quoting Wash. Hosp. Ctr. v.

Serv. Empl. Int’l Union, 746 F.2d 1503, 1510 (D.C. Cir. 1984)).

I recognize, nevertheless, that the “line between frivolous

arguments and merely unpersuasive ones is fine,” and even though

I have determined Colonial ultimately unsuccessful, I must

consider whether its contention that the Arbitrator

“impermissibly modified, rather than interpreted the CBA was ‘at

least colorable.’”     N. New Eng. Tel. Operations LLC v. Loc.

2327, Int’l Brotherhood of Elec. Workers, AFL-CIO, 735 F.3d 15,

25 (1st Cir. 2013) (quoting Local 2322, Int’l Brotherhood of

Elec. Workers v. Verizon New Eng., Inc., 464 F.3d 93, 100 (1st

Cir. 2006)).   I find, however, that this was not even a

colorable argument and am prepared to award reasonable

attorneys’ fees to Local 59.


                                   17
     Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 18 of 19



     The First Circuit has “long lamented the ‘exasperating

frequency’ with which arbitration awards are appealed.”         Id.

(quoting Posadas de P.R. Assocs. v. Asociación de Empleados de

Casino de P.R., 821 F.2d 60, 61 (1st Cir. 1987)).        If Colonial’s

contention is colorable here, where the Arbitrator provided a

fully reasoned decision fairly interpreting numerous provisions

of the CBA and properly associated supplementary evidence, there

cannot be said to be any discernable line between frivolous

arguments and those merely unpersuasive when courts review the

outcome of a well-grounded labor arbitration award.         Such a

result would be contrary to congressional policy, which

“reflect[s] a decided preference for private settlement of labor

disputes without the intervention of government.”        Misco, 484

U.S. at 37.   Because parties to a CBA have contracted to resolve

labor disputes through the arbitration process in order to

conserve resources, “they are bound by the arbitrator’s

decision,” Ramos-Santiago, 524 F.3d at 123, and should not feel

free to bring a frivolous suit to vacate the award without

consequences.   Consequences in the appropriate case include

reasonable attorneys’ fees for the time spent contesting that

initiative.   It does not require the drawing of fine

distinctions to determine that Colonial’s arguments here are

simply pretexts, without meaningful factual or legal bases,

improperly designed to increase the transactional costs for


                                   18
        Case 1:20-cv-12136-DPW Document 14 Filed 07/14/21 Page 19 of 19



Local 59 to pursue its contractual right to enforce the CBA’s

arbitration provisions.       This is an appropriate case to impose

attorneys’ fees.       Consequently, I will direct Local 59 to make a

submission justifying a particularized request for its fees

accrued to date in this action.

                              III. CONCLUSION

        For the reasons set forth above, I GRANT the motion [Dkt.

No. 7] of Local 59 for summary judgment confirming the

Arbitrator’s award; I correlatively DENY the cross-motion [Dkt.

No. 9] of Colonial for summary judgment vacating that Award.

        Accordingly,

        1.   Colonial shall reinstate Michael Jenney to his

employment as of November 17, 2020, making him whole for all

benefits lost, except for back pay between his improper

termination date (August 26, 2019) and the date the Arbitrator

ordered reinstatement (November 17, 2020).

        2.   Local 59 is directed to make a submission on or before

July 21, 2021, detailing and supporting the precise attorneys’

fees it contends it is entitled to in this proceeding.            Colonial

shall respond to any such submission on or before August 2,

2021.



                                    /s/ Douglas P. Woodlock_______
                                    DOUGLAS P. WOODLOCK
                                    UNITED STATES DISTRICT JUDGE


                                      19
